Citation Nr: 1317884	
Decision Date: 05/06/13    Archive Date: 06/11/13

DOCKET NO.  09-40 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial schedular disability evaluation in excess of 30 percent for irritable bowel syndrome (IBS).  

2.  Entitlement to an extraschedular rating for service-connected IBS. 

3.  Entitlement to a total disability rating based upon individual unemployability  due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from September 9, 1964 to December 4, 1964; March 20, 1965 to March 28, 1965; September 17, 2001 to May 15, 2002; February 10, 2003 to February 9, 2004; and from February 22, 2005 to February 29, 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama, which in pertinent part, granted service connection for IBS and assigned a 10 percent disability evaluation.

Thereafter, the Veteran perfected his appeal as to this issue and in a February 2012 rating determination, the RO increased the Veteran's disability evaluation for his IBS from 10 to 30 percent, effective the date of the grant of service connection.  

The issues of an increased rating for IBS on an extraschedular basis and a TDIU are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action s required on his part. 


FINDING OF FACT

The Veteran's IBS is manifested by diarrhea, alternating diarrhea and constipation, and complaints of pain, without weight loss, hematemesis, melena, anemia, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, extensive leakage and/or fairly frequent involuntary bowel movements; or moderately severe impairment of health due to a combination of symptoms.



CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 percent for IBS have not been met at any time.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Codes 7305, 7319, 7332, 7346 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Because the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded adequate VA examinations in March 2008, November 2011, and December 2011.  Information obtained from these examinations is sufficient in order to properly address the issue on a schedular basis.  As such, the Board finds that an additional VA examination is not warranted as there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  He was also scheduled for two videoconference hearings and did not appear.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.




IBS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's gastrointestinal disability, IBS, is currently rated as 30 percent disabling under Diagnostic Code 7319.  The Veteran has appealed the initial rating.  It appears that irritable bowel syndrome has no diagnostic code; however, irritable colon syndrome is analogous to this disability. 

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Under Diagnostic Code 7332, which covers impairment of sphincter control for the rectum and anus, a 60 percent rating is contemplated in cases where there is extensive leakage and fairly frequent involuntary bowel movements.  38 C.F.R. § 4.114, Diagnostic Code 7332. 

Under Diagnostic Code 7346, a 60 percent evaluation requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is warranted for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health.  A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

A severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent rating.  Moderately severe duodenal ulcer, with less than severe disability, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year is evaluated as 40 percent disabling.  Moderate duodenal ulcer, with recurrent episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or with continuous moderate manifestations warrants a 20 percent rating.  Mild impairment, with recurring symptoms once or twice yearly warrants a 10 percent disability evaluation.  38 C.F.R. § 4.114, Code 7305.

At the time of a March 2008 VA general medical examination, the Veteran was noted to have had a history of nausea, vomiting, and diarrhea.  There was no history of indigestion, heartburn, hemorrhoids, abdominal mass, abdominal swelling, regurgitation, fecal incontinence, dysphagia, hematemesis, melena, pancreatitis, or gallbladder attacks.

Physical examination revealed normal bowel sounds.  There were no palpable masses.  There was no abdominal guarding and no hemorrhoids were present.  Rectal examination was normal.  There were no periods of incapacitation.  

At a March 2008 VA gastrointestinal examination, the Veteran reported having diarrhea and abdominal pain for which he took Imodium.  He indicated that the diarrhea was controlled with Imodium but his symptoms had worsened.  History reported at that time revealed no history of trauma to the intestines.  There were also no intestinal neoplasms.  The Veteran had nausea less than one time per week.  There was also a history of vomiting occurring less than one time per week.  There was no history of constipation but the Veteran noted having diarrhea six times per day.  The diarrhea was persistent.  There was pain in the suprapubic area.  The Veteran felt colicky/crampy several times per month.  This would last anywhere from 13 to 24 hours and was severe in nature.  There was no history of ulcerative colitis.  

Physical examination revealed that the Veteran was in good overall health.  There were no signs of significant weight loss or malnutrition.  There were also no signs of anemia, fistula, abdominal mass, or abdominal tenderness.  A diagnosis of IBS was rendered.  

At the time of a November 2008 VA outpatient visit, the Veteran was noted to have IBS.  He reported having new mid-abdominal pain that was worse than he had in the past.  The new pain started 3-4 months ago.  The pain was all across the mid abdomen, was intermittent, and was associated with the frequent passage of large amounts of flatus.  It lasted about 1-2 hrs and occurred about one time a day.  The Veteran indicated that he had bowel movements once a day and that they were solid as long as he used the Imodium.  There was no radiation of pain to the back or gastrointestinal bleeding.  

At the time of a November 2011 VA examination, the Veteran was diagnosed as having diverticulitis.  The Veteran reported having alternating bouts of constipation and diarrhea.  Anemia and vomiting were not present.  The Veteran took medication to control his diarrhea.  The examiner indicated that the Veteran had diarrhea, alternating constipation and diarrhea, and nausea that would come and go.  The examiner reported that the Veteran would have occasional episodes of bowel disturbance with abdominal distress and that he had had seven or more episodes of exacerbations and/or attacks in the past 12 months.  The Veteran stated that his pain worsened depending upon what he would eat.  

The Veteran did not have malnutrition, serious complications, or other general health effects attributable to his intestinal condition.  There were no other physical findings, complications, conditions, signs, and/or symptoms.  

The Veteran was afforded an additional VA examination in December 2011.  The examiner diagnosed the Veteran as having IBS.  The Veteran was noted to be taking continuous medication for this.  He was found to have alternating diarrhea and constipation.  It was also noted that the Veteran had abdominal cramping secondary to diarrhea with occasional bloating.  Abdominal distension was also present.  The Veteran was not found to have anemia, nausea, vomiting, or other symptoms.  He was found to have occasional episodes of bowel disturbance with abdominal distress.  The Veteran was noted to have had 7 or more episodes of exacerbations and/or attacks in the past 12 months.  The Veteran stated that when he had an exacerbation, he had severe abdominal pain and had to rush to the bathroom immediately.  The Veteran did not have any weight loss attributable to his intestinal condition.  There were no findings of malnutrition, serious complications, or other general health effects attributable to the intestinal condition.  The Veteran also had no other pertinent physical findings, complications, conditions, signs, and/or symptoms.  

The Veteran is currently in receipt of the highest rating under Diagnostic Code 7319.  A 60 percent evaluation under 7346, the next higher evaluation, is not warranted as the Veteran has not been shown to have material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.  The record shows no weight loss attributable to his condition with no findings of anemia, hematemesis or melena. 

A 40 percent evaluation under DC 7305, would also not be warranted as the Veteran has not been shown to have impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. 

A 60 percent evaluation, the next higher evaluation under Diagnostic Code 7332, is also not warranted as the Veteran has not been shown to have extensive leakage and/or fairly frequent involuntary bowel movements. 

In sum, the preponderance of the evidence is against a schedular disability rating greater than 30 percent for IBS, at any time.  38 C.F.R. §§ 4.7, 4.21.


ORDER

A schedular disability evaluation in excess of 30 percent for IBS is denied.  


REMAND

The Veteran contends that his service-connected IBS interferes with his ability to maintain employment.  In support of his claim, the Veteran's representative pointed to the December 2011 VA examiner's notation that the Veteran's intestinal condition impacted his ability to work.  The Board notes that the Veteran's representative has requested that he be assigned an increased disability based upon extraschedular consideration.  The recent VA examination did not fully address the question of whether the service-connected IBS had resulted in marked interference with employment.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Board notes that in addition to the Veteran being service-connected for IBS, rated as 30 percent disabling; he is also service-connected for degenerative joint disease of the left hip, rated as 20 percent disabling; degenerative joint disease of the right hip, rated as 20 percent disabling; limited extension, degenerative joint disease of the left hip, rated as 10 percent disabling; limited flexion of the right hip, degenerative joint disease, rated as noncompensable; limited flexion of the left hip, degenerative joint disease, rated as noncompensable; and limited flexion of the right hip, degenerative joint disease, rated as noncompensable.  The combined disability evaluation is 60 percent. 

Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and opinions should be rendered with regard to the whether the Veteran's service-connected IBS caused marked interference with employment and also whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected disabilities, without reference to any non-service connected disabilities, prevent him from maintaining substantially gainful employment.

Additionally, the RO's determination as to the assigned evaluation for the Veteran's service-connected IBS may affect the Veteran's total disability rating pursuant to 38 C.F.R. § 4.16.  As such, the determination of the Veteran's increased rating claim based on extraschedular consideration could substantially affect his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-compliant notice regarding his claim for a TDIU, and ask him to identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  If any outstanding treatment records are identified, after obtaining any necessary releases, request copies of such records.  All requests and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records. 

2.  Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Veteran should be asked to furnish records verifying that he experiences marked interference with employment, that he has had frequent periods of hospitalization, or that he is unable to follow a substantially gainful employment due to IBS.  This evidence may include any correspondence from an employer or physician that would verify his contentions, and/or medical records showing periods of hospitalization. 

3.  The RO should schedule the Veteran for a VA examination by an appropriate specialist who can evaluate his occupational incapacity in order to determine the current severity of the service-connected IBS.  The claims folder should be made available to the examiner for review in this regard.  Based on a review of the case, the examiner should offer an opinion as to whether the Veteran's IBS causes marked interference with employment.  A complete rationale for any opinion expressed must be provided. 

In addition to the above opinion, the examiner is also requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's combined service-connected disabilities render him unable to follow a substantially gainful employment.  Complete detailed rationale must accompany this opinion.  

4.  After receiving the VA examination report, refer the Veteran's claim for an increased evaluation for IBS on an extraschedular basis to the either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) as it relates to the IBS claim.  

5.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  Thereafter, the Veteran's claims of entitlement to an evaluation in excess of 30 percent for IBS on an extraschedular basis, and entitlement to TDIU, should be readjudicated.  If any benefit sought on appeal is not granted the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


